Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 1of11

UNITED STATES DISTRICT COURT FIL E D
FOR THE DISTRICT OF COLUMBIA APR 2 4 2028

Clerk, U.S. District & Bankrupte

UNITED STATES OF AMERICA, =) -~——s CRIMINAL NO. _Gourts for the District Golumies
“ VIOLATION: 18 USC. § 371 “el CEe 5)
) (Conspiracy to Commit Offenses)
STACY M. CABRERA,
Defendant.

STATEMENT OF THE OFFENSE

Pursuant to Federal Rule of Castiel Procedure 11, the United States, by and through its
undersigned attorneys, and STACY M. CABRERA (“CABRERA”), with the concurrence of her
attorney, Pleasant S. Brodnax, III, stipulate and agree that the following facts fairly and accurately
describe CABRERA’s conduct in the offense to which she is pleading guilty. aitheae facts do not
constitute all of the facts known to the parties concerning the charged offense and related conduct.
This statement is being submitted to demonstrate that sufficient facts exist to establish that
CABRERA committed the offense to which she is pleading guilty. CABRERA knowingly,
voluntarily, and truthfully admits to the facts set forth below.

Background

1. The Military Housing Privatization Initiative (“MHPI”’) was a statutorily
established program designed to attract private sector financing, expertise, and innovation to
provide necessary housing for military servicemembers, their families, and other dependents faster
and more efficiently than traditional military construction processes would allow. Put into effect
via the National Defense Authorization Act for Fiscal Year 1996, Public Law 104-106 (110, Stat
186, Section 2801), a goal of the MHPI was to provide military families access to safe, quality,

affordable, well-maintained housing in a community where they will choose to live, while also
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 2 of 11

allowing them the convenience of being near military bases and other institutions consistent with
their duties.

2. Branches of the U.S. Armed Forces, including the Air Force, Army, and Navy, have
used authority granted to them under the MHPI to enter into agreements with private developers
to own, maintain, and operate housing for U.S. military members at military bases around the
United States.

3. Basic Allowance for Housing (“BAH”) was an allowance provided to
servicemembers stationed in the United States that is intended to cover housing costs in local
civilian housing markets when government housing is not available. Under the MHPI,
servicemembers generally used their BAH to pay rent to private developers.

4, As part of the program, private developers received U.S. Department of Defense
money intended for the benefit of servicemembers in the form of BAH.

Relevant Individuals and Entities

 

5. Lackland AFB was a United States Air Force base located in Bexar County, Texas.

6. Company 1 was a diversified real estate services company headquartered in
Philadelphia, Pennsylvania. Company 1 was a division of a publicly traded multinational real
estate and construction company based in the United Kingdom. Company 1 was one of the nation’s
largest providers of military family housing, operating housing communities at approximately 21
Air Force bases, and approximately 34 Army and Navy bases throughout the United States.
Company 1 generally operated these military housing communities through a network of wholly
owned subsidiaries.

7. CABRERA was a citizen of the United States whose primary residence is Converse,

Texas. CABRERA was an employee of Company 1 and served as the Community Manager at
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 3 of 11

Lackland AFB from approximately 2013. At all times relevant to the Information, and in
furtherance of the criminal conspiracy detailed here, CABRERA acted within the scope of her
agency and employment at Company 1, and to benefit herself and Company 1. The members of
the conspiracy acted within the scope of their agency and employment at Company 1, and to
benefit, at least in part, Company 1.

8. CC-1 was a Maintenance Manager at Lackland AFB.

9. CC-2 was a Work Order Administrator at Lackland AFB.

10. CC-3 was a Facility Manager at Lackland AFB.

11. CC-4 was a Regional Manager for Company 1.

12. CC-5 was a Regional Manager for Company 1.

13. CC-6 was an Administrative Assistant for CC-5.

Development and Management of the Military Housing Community at Lackland AFB

14. The purpose of the Lackland AFB Military Housing Privatization Initiative was to
use private sector resources to provide rental housing for 883 military families at a cost-effective
price to the Air Force. In or around early 2008, Air Force officials at Lackland AFB developed a
strategy to provide military families access to safe, quality, affordable, and well-maintained
housing in a community where they could choose to live, consistent with the goals of the MHPI.

15. |Onor about December 23, 2008, the U.S. Air Force conveyed to Company 1, real
and personal property at Lackland AFB, for the purpose of developing a privatized housing

community under the MHPI.!

 

! The real and personal property referenced in this paragraph was conveyed to a subsidiary of Company 1. For the
purposes of the allegations charged in the Information in this matter, Company 1 refers to Company 1 and its
subsidiaries that are involved in MHPI.
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 4 of 11

16. The Air Force committed to lending Company 1 approximately $69,500,000 in
connection with the development and operation of the Lackland MHPI project. On or about August
18, 2010, an agent of Company 1 signed a promissory note to secure the loan.

17. On or about December 23, 2008, the Air Force entered into an Operating
Agreement with Company 1 for the “purposes of demolition, design, financing, construction,
renovation, operation, and maintenance of a rental housing development at Lackland [AFB].”
Company 1 was required to “operate and manage the [Lackland project] according to good
management practices common to the local rental housing industry and consistent with the
requirements of [the] Operating Agreement.” Under the terms of the agreement, Company 1 earned
fees for its work on each phase of the project, from design and development, to post-construction
management. The Fee Management Plan incorporated into the Operating Agreement (the “Plan”’)
set forth the fees that Company 1 could earn.

18. Company 1’s fee for Community Management and Maintenance under the Plan
consisted of (1) a base fee, paid monthly, and (2) a discretionary performance incentive fee (the
“Performance Incentive Fee”), paid quarterly. Both fees were a percentage of Effective Gross Rent
(“EGR”). The base fee was fixed at 2.5% of EGR, and the Performance Incentive Fee was a range
from 0% to 2.25% of EGR based on how well Company | managed the project. The Performance
Incentive Fee was in part contingent on Company | satisfying criteria related to community
maintenance (“Maintenance Performance Objectives”).

19. From approximately 2013 to 2016, Company 1 received approximately $1 million
in Performance Incentive Fees for satisfying the Maintenance Performance Objectives at Lackland

AFB.
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 5of11

How Company 1 Tracked and Reported
Maintenance Performance Objectives to the Air Force

20. | Company 1 used a computer program called Yardi to manage maintenance issues
that arose at Lackland AFB and the other military housing communities that it managed. Generally,
when residents encountered a maintenance issue, from a ripped screen to a major water leak, they
would report the issue to an on-site management office staffed by Company 1 employees. A
Company 1 Work Order Administrator would enter information about the issue into Yardi, which
generated a work order that could be used to track the maintenance issue. The Work Order
Administrator used Yardi to schedule the issue for repair, to be carried out by Company 1
Maintenance Technicians and contractors; track progress of the repair; and document its
completion. When the work was completed, the Work Order Administrator would “close out” the
work order.

21. Company 1 also used Yardi to generate Quarterly Maintenance Reports to track
response and completion times for work orders to ensure that it was meeting the Maintenance

Performance Objectives. Figure 1, below, is an example of a portion of the Quarterly Maintenance

 

 

 

 

 

Report.
No. of Avg Response Target Variance No. of

Total Total Late %, On-Time Time Response Time (Target - Total Late %, On-Time
Type Calls Pp Resp Pp (hrs) (hrs) Avg.) Completions Completions Completions
1-Emergency -00 -00 -00 -00 -00
Non-Warranty 3 3 100.00 28 1.00 72 3 100.00
Total 1-Emergency 3 3 100.00 28 1.00 72 3 100.00
2-Urgent -00 -00 Oo 00 00
Non-Warranty 379 375 li 97.07 1.17 4.00 2.83 379 100.00
Total 2-Urgent 379 375 li 97.07 1.17 4.00 2.83 379 100.00
3-Routine 00 00 00 00 00
Routine (Standard) 2,512 2,d93 14 99.41 VAe 26.99 19.57 2,413 52 97.85
Appointment 00 00 00 00 1 1 +00
Total 3-Routine 2,912 2,353 14 99.41 743 26.99 19.56 2,414 53 97.80

Figure 1

 
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 6 of 11

22. | Company 1 submitted a Performance Incentive Fee request letter and a summary
of the Quarterly Maintenance Report to the Air Force on a quarterly basis. Figure 2, below, is an
example of a Performance Incentive Fee request letter for Lackland AFB. Company 1 generally
sent Performance Incentive Fee request letters via email, causing interstate wire communications
from outside of Texas to the Air Force Civil Engineer Center in San Antonio, Texas. When the
Air Force approved Company 1’s Performance Incentive Fee request letter, Company 1 was
authorized to make a withdrawal from the account in which Performance Incentive Fee funds were

set aside.

July 29, 2075
Re: Lackland Q2 2076 Incentive Management Fee Request
e Tae,
Dear Mr_Pisher-
2 2016 incentive fee submitial with supporting documents

Summary of Incentive Fees sre as follows:

Community and Maintenance Management Incentive Fee

Recommended for Approval: § 71,482.00
Total Request: 3 71,482.00

Piease coniact me a! (210) 998-2495 or emai

0) 998 i imecohlips@DScomp.com # you or anyone reviewing
ih documentation has any questions

a

Figure 2

CABRERA’s Role in Submitting False Information to the Air Force
23. As the Community Manager for Lackland AFB, CABRERA was the senior
Company 1 employee responsible for overseeing the day-to-day management of the privatized
military housing community there. Approximately 20 Company 1 staff members, including the
Maintenance Manager (CC-1), Work Order Administrator (CC-2), and the Facility Manager (CC-
3), reported to CABRERA.
24. CABRERA directly reported to Company 1 Regional Managers in Phoenix,

Arizona, including CC-4 and CC-S.
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 7 of 11

25. Among CABRERA’s other duties, CABRERA was responsible for preparing and
directing the preparation of the Quarterly Maintenance Report, reviewing its contents for accuracy,
and sending it by interstate wire communications to her supervisors at Company | in Arizona and
elsewhere.

26. Based on her job responsibilities, training, and communications with other
employees of Company 1, CABRERA knew, and had reason to know, that her Quarterly
Maintenance Report was used to report the Maintenance Performance Objectives to the Air Force,
and to obtain the Air Force’s authorization for the Performance Incentive Fee each quarter.

27. CABRERA admits that she conspired with CC-1, CC-2, CC-3, CC-4, CC-5, and
CC-6 to manipulate and falsify information in Yardi in multiple quarters between in or around
2013 to in or around 2016 so that Quarterly Maintenance Reports would falsely reflect that
Company 1 had met Performance Maintenance Objectives, when in truth and in fact, as
CABRERA and her co-conspirators well knew, it had not. This allowed Company 1, acting
through the co-conspirators, to submit requests to the Air Force for payment of Performance
Incentive Fees to which it was not entitled.

28. Specifically, in quarters in which Company 1 did not meet the Maintenance
Performance Objectives, CABRERA received written and oral instructions from her supervisors,
including CC-4 and CC-5, to manipulate and falsify information in Yardi so that the Quarterly
Maintenance Report would falsely reflect that Company 1 had met the objectives.

29. CABRERA knowingly and intentionally directed her subordinates to manipulate
information in Yardi by, among other things, adjusting completion times for work orders,

“closing” work orders early, or marking work orders “complete” prior to maintenance work
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 8 of 11

actually being performed. These actions had the effect of falsely inflating Company 1’s
Maintenance Performance Objectives at Lackland AFB.

30. On various occasions, CABRERA personally manipulated and falsified
information in Yardi to create false Quarterly Maintenance Reports which were submitted to the
Air Force.

31. CABRERA knowingly and intentionally sent multiple emails, via interstate wire
communications, in which she directed CC-1, CC-2, and CC-3, among others, to manipulate and
falsify information in Yardi. CABRERA sent the following emails, among others, in furtherance
of the conspiracy to which she is pleading guilty.

32. On or about October 22, 2014, referring to numbers in a draft Quarterly
Maintenance Report, CABRERA sent an email to CC-1, the Maintenance Manager at Lackland
AFB, writing, in part, “See the attached. The numbers circled in RED need to be 95% or above.”
CC-1 responded, “So this means we have to go in and change the dates to correct?” CABRERA
responded “Yes.”

33. On or about March 27, 2015, CABRERA emailed CC-2, the Work Order
Administrator at Lackland AFB, and others, writing, in part, “Only 2.2 more days left in the
quarter...... it’s time to start review [work order] response and completion times and getting them
to 95%. I have attached the [draft] Quarterly Maintenance Report for Routine and
Urgent/Emergency and highlighted areas that need attention.”

34. On or about March 30, 2015, CC-2 replied, “Been trying to work on it all day. I
have gotten January up to 94% but that’s the best I can do for that one due to waiting parts.” Then,

on or about April 1, 2015, CC-2 followed up on the March 30, 2015 email to CABRERA, writing,
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 9of11

“The waiting parts work orders are causing us to see the 95% that we need. Do you want me to
manipulate a few of them in order to see 95%?”

35. On or about March 4, 2016, CABRERA emailed multiple subordinates, writing,
“PLEASE provide real answers to the legitimately open WO’s [work orders] and the[n] close the
ones that need to be closed - TODAY! I don’t care what it takes. Then moving forward, DO
NOT let it get this way again....It’s not only my ass on the line because of these WO’s [work
orders], but my boss AND her boss!!! Understand where this is going?!”

36. | Onor about April 19, 2016, CABRERA emailed CC-3, the Facility Manager at
Lackland AFB, writing, “Where are we on [CC-2] updating the WO’s [work orders] in Yardi for
the Quarterly Maintenance Report?”

37. CABRERA received instructions to manipulate information in Yardi into the
second half of 2016 from CC-S, specifically. For example, on or about August 26, 2016, CC-6 (the
administrative assistant to CC-5) sent CABRERA and Company 1 Community Managers at other
Company 1-managed properties a draft Quarterly Maintenance Report, writing, “Please double
and triple check your Maintenance Rpt for August BY next Tuesday 8/30 so there are no surprises
and you do not miss your incentive fee; it’s painful if not achieved, but easily avoidable.”

38. As a result of CC-5’s pressure, CABRERA continued to participate in the
conspiracy by knowingly and intentionally directing her subordinates to manipulate and falsify
information in Yardi until in or around October 2016.

39. By manipulating information in Yardi, and directing information to be manipulated,
CABRERA and her co-conspirators knowingly and intentionally caused false information

regarding the Maintenance Performance Objectives to be supplied to the Air Force on a quarterly
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 10 of 11

basis, deceiving the Air Force into believing that Company 1 was properly maintaining the housing
community at Lackland AFB, and enriching Company 1 at the expense of the Air Force.

40. In fact, because Company 1 was not performing necessary maintenance at Lackland
AFB as a result of CABRERA’s and her co-conspirators’ actions, substantial parts of the housing
community fell into disrepair, leaving servicemembers living in substandard conditions.

41. CABRERA’s actions were committed knowingly, willfully, and with the intent to

defraud.

Respectfully submitted,

DANIEL S. KAHN

Acting Chief, Fraud Section
Criminal Division

United States Department of Justice

By: Whokal 2. MWeCarthy

Michael P. McCarthy, D.C. Bar #1020231
Babasijibomi Moore

Trial Attorneys, Fraud Section
Criminal Division

United States Department of Justice
1400 New York Avenue, N.W.
Bond Building, Fourth Floor
Washington, D.C. 20530

(202) 305-3995 (McCarthy)

(202) 834-2793 (Moore)
Michael.McCarthy2@usdoj.gov
Babasijibomi.Moore@usdoj.gov

10
Case 1:21-cr-00182-EGS Document 7 Filed 04/21/21 Page 11 of 11

DEFENDANT’S ACCEPTANCE

The preceding Statement of the Offense is a summary, made for the purpose of providing
the Court with a factual basis for my guilty plea to the charge against me. It does not include all of
the facts known to me regarding this offense. I make this statement knowingly and voluntarily and
because I am, in fact, guilty of the crime charged. No threats have been made to me nor am I under
the influence of anything that could impede my ability to understand this Statement of the Offense
fully.

I have read every word of this Statement of the Offense or have had it read to me. Pursuant
to Federal Rule of Criminal Procedure 11, after consulting with my attorney, I agree and stipulate
to this Statement of the Offense, and declare under penalty of perjury that it is true and correct.
Date: 3/2/2021 raed te —

Stacy M. Gabrera
Defendant

 

 

ATTORNEY’S ACKNOWLEDGMENT
I have read this Statement of the Offense, and have reviewed it fully with my client. I

concur in my client’s desire to adopt and stipulate to this Statement of the Offense as true and

accurate.
Date: March 2, 2021 PSBar

Pleasant S. Brodnax, III, Esq.
Counsel for Stacy M. Cabrera

 

 

11
